Citation Nr: 0416547	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing loss currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion  



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision that assigned an 
increased rating from 20 to 30 percent disabling of the 
service-connected bilateral hearing loss effective on 
September 11, 2002 and denied service connection for claimed 
sinusitis.  

The Board notes that in his Notice of Disagreement (NOD) 
dated in December 2002 and received by the RO in January 
2003, the veteran stated that he received the RO letter 
informing him of the December 2002 RO decision granting an 
increased rating for the service connected hearing loss to 30 
percent disabling, and that he strongly disagreed with that 
decision stating that his rating should be higher based on 
the audiology testing done by the VA in November 2002.  

The Board further notes that on the VA Form 9, dated in 
February 2003 and received by the RO in March 2003, that the 
veteran specified he was only appealing the increased rating 
to 30 percent disabling for his service-connected hearing 
loss.  

In that regard, the Board notes that the veteran did not 
perfect an appeal with regard to the claim of service 
connection of sinusitis; thus, that issue is not in appellate 
status.  



FINDING OF FACT

The service-connected bilateral hearing loss is shown to be 
manifested by auditory acuity level VII in the right ear and 
level VIII in the left ear, as demonstrated on the November 
2002 examination.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 including Diagnostic Code 
6100 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that, prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The VCAA and the implementing regulations in part provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Statement of the Case (SOC) in February 2003; Supplemental 
Statement of the Case in March 2003; and in a VCAA letter 
dated in October 2002, the RO has notified him of the 
evidence needed to substantiate his claim for increase.  
 
Specifically, in the SOC, the RO provided the veteran with 
the regulatory principles relating to an increased rating 
including 38 C.F.R. §§ 3.321, 4.85 and 4.86, and notified the 
veteran of the evidence it considered; the treatment reports 
from the Veterans Administration Medical Center (VAMC) 
Outpatient Clinic (OPC) dated from December 1977 through 
November 2002, and the VA examination report dated in 
November 2002.  

In the SSOC, the RO again provided the veteran with the 
regulatory principles relating to an increased rating 
including 38 C.F.R. §§ 3.102, 3.159, and notified the veteran 
of the evidence it considered; the Outpatient Treatment 
Report from VAMC Charleston, SC dated in January 2003, and a 
Statement in Support of Claim and VA Form 9 from the veteran 
received by the RO in January 2003.  

Further, in the SOC and the SSOC, the RO also explained 
essentially what the evidence must show for a higher rating 
for the service-connected bilateral hearing loss.  

The Board notes that in an October 2002 letter, the RO 
informed the veteran about VCAA and the duties of VA under 
the Act.  The RO informed the veteran of what evidence was 
needed from him to establish an increase in the disability 
rating for his service-connected hearing loss.  

The VCAA letter also explained what the veteran could do to 
help with his claims, and what specifically VA would do to 
assist him.  Specifically, the RO explained that they needed 
the veteran to supply the name and address of any person, 
company or agency that had records that might help the 
veteran with his claims, the approximate time frame covered 
by the records and the condition for which the veteran was 
treated.  

The RO further advised the veteran that VA would get any 
records identified for the veteran if he signed the releases 
provided by the RO, or the veteran could get the records and 
send them to the RO for consideration.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred, including records from VAMC Charleston, SC, and the 
veteran's service medical records.  

The Board also notes that in his response to the VCAA letter, 
the veteran, in a Statement in Support of Claim received in 
November 2002, stated that he had sent his latest audiology 
examination report dated in October 2002 to the RO and that 
was all the information he had to offer for examinations.  

Nevertheless, the RO obtained a VA hearing examination for 
the veteran in November 2002 and subsequently provided the 
veteran with the opportunity for a hearing, which the veteran 
declined on the VA Form 9 received by the RO in March 2003.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims, and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to him in the 
development of his claims as required by VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument. Bernard v. Brown, 4 Vet. App. 384 
(1993). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the comprehensive record on appeal demonstrates 
that further evidentiary development is not required, and 
that there is no reasonable possibility that further 
assistance would aid him in substantiating his claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


II.  Higher Rating for Hearing Loss

As noted hereinabove, disability evaluations are determined 
by the application of a schedule of ratings that is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4 (West 2002).  
 
The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent, and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85 (2003); see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule also allows for evaluation of the degree 
of disability from hearing loss as an exceptional pattern of 
hearing impairment when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more whereby the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VI a, whichever 
results in the higher numeral.  38 C.F.R. § 4.86, Table VIa 
(2003).  

The veteran's service-connected bilateral hearing loss is 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  In a statement dated in October 
2002, the veteran reported that his hearing had "severely 
degraded" since the original award.  

In a statement dated in January 2003, the veteran's doctor 
indicated that the veteran was "very disabled" secondary to 
"severe sensorineural hearing loss and chronic sinusitis."  

A review of the record shows that the veteran underwent a VA 
hearing examination in November 2002.  An audiometric 
examination revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz:  55, 65, 80 
and 80, for an average of 70 in the right ear; and 60, 70, 
85, and 85, for an average of 75 in the left ear.  Speech 
recognition was 64 percent in the right ear and 56 percent in 
the left ear.  

These audiometric findings reflect Level VII auditory acuity 
in the right ear and Level VIII in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a 40 percent rating.  See 38 C.F.R. 
§ 4.85, Table VII, Code 6100 (2003).  

The Board notes that the veteran's audiometric findings from 
the November 2002 test also meet the specified requisite 
levels for evaluation as an exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.86(a) (2003).  Evaluated under 
those criteria, however, they reflect Level VII auditory 
acuity in the right ear and Level VI in the left ear 
corresponding to the current rating of 30 percent disabling.  
See 38 C.F.R. § 4.85, Table VIa, Table VII, Code 6100 (2003).  

The Board finds that the November 2002 audiometric test 
results clearly demonstrate that a 40 percent rating, but not 
higher is warranted.  See 38 C.F.R. § 4.85 Table VII.  



ORDER

An increased rating of 40 percent for the service-connected 
bilateral hearing loss is granted, subject to the regulations 
controlling disbursement of VA monetary funds.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



